In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00260-CR
                                   No. 07-14-00261-CR


                         IDELFONSO RAMIREZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                  Castro County, Texas
   Trial Court Nos. A3223-0905 & A3224-0905, Honorable Robert W. Kinkaid, Jr., Presiding

                                    January 27, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Idelfonso Ramirez was convicted of possession of a prohibited weapon

and burglary of a building. In October of 2009, he pled guilty to both offenses, was

adjudicated guilty, and was placed on community supervision for five years. The State

filed a motion to revoke his community supervision in June of 2011. This resulted in a

modification of appellant’s probation and the extension of his community supervision

until 2015.   On August 29, 2012, the State moved to again revoke appellant’s
community supervision. The motion came to be heard on June 19, 2014 (that is, before

the expiration of either the period of community supervision originally established or the

period as extended). At that hearing, Appellant pled true to the violations, and his

probation was revoked.       The sentences were pronounced in open court, and the

judgments were signed by the trial court on that same date, June 19, 2014. Appellant

was sentenced to five years confinement for the prohibited weapon offense and two

years confinement for the burglary offense.

       Appellant argues before us that the court had no jurisdiction to revoke his

community supervision because the second motion to revoke, the order for capias to

issue, the order setting a hearing date, and the request for warrant for violation of

community supervision do not show a file stamp by the court clerk. The absence of that

file-mark purportedly denied the trial court jurisdiction to proceed despite the fact that

appellant’s community supervision was revoked within both the initial and extended

periods of probation.

       To support his argument, appellant relies upon article 42.12 § 21(e) of the Code

of Criminal Procedure. It provides that “[a] court retains jurisdiction to hold a hearing . . .

and to revoke, continue, or modify community supervision, regardless of whether the

period of community supervision imposed on the defendant has expired, if before the

expiration the attorney representing the state files a motion to revoke, continue, or

modify community supervision and a capias is issued for the arrest of the defendant.”

TEX. CODE CRIM. PROC. ANN. art. 41.12 § 21(e) (West Supp. 2014).

       The second motion to revoke, the signed capias, and the other documents

relating to the revocation proceeding appear in the clerk’s record. Furthermore, that



                                              2
record is certified as accurate by the clerk. So, it is clear that the documents were filed

of record though the exact date may be unclear. To that, we add the teachings of

Perkins v. State, 7 S.W.3d 683 (Tex. App.—Texarkana 1999, pet. ref’d). There, the

appellant similarly argued that the trial court lacked jurisdiction because the information

filed by the State did not contain a file stamp by the clerk. In response, the court held

that the information was filed when delivered to or left with the clerk despite the absence

of the file stamp. Id. at 686. Furthermore, the document had clearly been left with the

clerk because it was part of the clerk’s record. Id. The same is true here. The requisite

documents appear in the clerk’s record; so, they must have been filed. Finally, all the

proceedings occurred and were finalized within all pertinent periods of community

supervision.

       Accordingly, the trial court had jurisdiction to revoke appellant’s community

supervision, and we affirm the judgments doing so.




                                                        Brian Quinn
                                                        Chief Justice



Do not publish.




                                             3